UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KAREN F. LONG,                                 )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )         Civil Action No. 09-2431 (RBW)
                                               )
JOHN KENT et al.,                              )
                                               )
       Defendants.                             )

                                  MEMORANDUM OPINION

       This matter, removed from the Superior Court of the District of Columbia on the grounds

of diversity jurisdiction, is before the Court on the defendants’ motion to dismiss for failure to

comply with the minimum requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

The pro se plaintiff has filed a response. The defendants’ motion will be granted and the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

       The complaint filed in Superior Court states as follows:

       cell phone lifestyle car, food, clothes, job, health, 2005 North Capitol Center 7N
       NW DC service me eye elements (come 7N/047 some way) service was changed
       by the and myself (runaround) ordered not to do the service keep in I destroyed
       my life.

Complaint at 1. The following is written in the left margin of the complaint:

                                       Verizon
                                       features
                                       of phone
                                       home
                                       ——
                                       note
                                       2005
                                       resigned
                                       job [illegible]

Id. The complaint seeks a judgment of $627,500 and does not mention either of the defendants,

John Kent or Wells Fargo, except in the caption.
       The plaintiff’s response to the defendants’ motion to dismiss states in its entirety as

follows:

       I need the money of body harm done killer pain and suffering of my body during
       that time and now unemployed and no medical insurance no ways coming in. The
       company never tried to pay the damages of life fun destroy survi[v]al of life.

Plaintiff’s Motion for Dismiss Respond to Defendants at 1-2.

       Complaints filed by pro se litigants are held to less stringent standards than are formal

pleadings drafted by lawyers. See Haines v. Kerner , 404 U.S. 519, 520 (1972). Nonetheless,

pro se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch , 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure designates the

minimum requirements for complaints. See Fed. R. Civ. P. 8(a). In relevant part, Rule 8(a)

requires that a complaint contain “a short and plain statement showing that the plaintiff is entitled

to relief.” Id. This basic requirement is designed to provide defendants with sufficient notice of

the claim or claims being asserted in order to allow defendants to prepare a responsive answer

and an adequate defense, and to determine whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Whether viewed alone or along with the plaintiff’s response to the motion to dismiss, the

complaint does not provide any facts alleging wrongful conduct on the part of the defendants, or

even mention the defendants. Moreover, there is insufficient factual information in the

complaint to elucidate the nature of any claim being asserted. A defendant cannot be expected to

mount a defense against such a complaint. Accordingly the complaint will be dismissed without

prejudice for failure to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii) (requiring dismissal where a complaint filed without prepayment of fees

“fails to state a claim on which relief may be granted”).

                                                -2-
       A separate order accompanies this memorandum opinion.



                                                 REGGIE B. WALTON
Date: April 30, 2010                             United States District Judge




                                           -3-